UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                                  Airman DOMINIC T. SMOOT
                                     United States Air Force

                                              ACM S32296

                                            3 December 2015

         Sentence adjudged 5 December 2015 by SPCM convened at Robins Air
         Force Base, Georgia. Military Judge: Tiffany Wagner.

         Approved Sentence: Bad-conduct discharge, confinement for 4 months,
         forfeitures of $1,021.00 pay per month for 4 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Lieutenant Colonel Lucy H. Carrillo
         and Major Thomas A. Smith.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                            ALLRED, MITCHELL, and MAYBERRY
                                 Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              LEAH M. CALAHAN
              Clerk of the Court